Turkey, J.,
delivered the following dissenting opinion:
By the 6th section of an act of the General Assembly, passed February 25, 1867, it was enacted:
“That the county court of any county through which the line of the Mississippi River Railroad is proposed to run, a majority of the justices in commission at the time concurring, may make a corporate or county subscription to the capital stock of said railroad company of an amount not exceeding two-thirds of the estimated costs of grading the roadbed through the county and preparing the same for the iron rails, the said costs' to be verified by the sworn statement of the president or chief engineer of the company. And after such subscription shall have been entered upon the books of the company, either by the chairman of the county court or by any other member of the court appointed therefor, the, court shall 'proceed, without further reference or delay, to levy an assessment, on all taxable property within the county, sufficient to pay said subscription; and the 'same shall be payable in three annual instalments, commencing with the fiscal year in which said subscription shall be made. And it shall be lawful for the county courts making the subscriptions as herein provided, to issue short bonds to the railroad company in anticipation of the collection of the annual levies, if thereby the construction of the work may be facilitated, and in all other respects, except as herein specifically provided, the capital stoclc of said railroad company to be sub*170scribed by counties shall be governed by the general improvement laws of the State.”
The general improvement laws referred to are the acts of 1851-2, ch. 117, sec. 2, and found at sec. 1142 et seq. of the Code, ch. 4, headed, “Of the subscription to railroads by counties and incorporated towns.”
That statute provides, amongst other things, “The approbation of the legal voters of the county, town or city to the proposed subscription, must first be obtained by election, held by the sheriff in the usual way in which 'popular elections are held.” Tt also provides the manner of ordering the election. ‘ That the entire line of road in which the stock is proposed to be taken, shall be surveyed by a competent engineer, and substantially located by designating the termini and approximating the general direction of the road, and estimating the grading, etc. That . the election shall be advertised for thirty days, etc., with other provisions and conditions.
Art. 11, sec. 7, of the Constitution of 1834, ordains : “ The Legislature shall have no poxver to suspend any general law jor jhe benefit of any particular <individual, nor to pass any law for the benefit of individuals inconsistent with the general law of the land, nor to pass any laws granting any individual or individuals rights, privileges, immunities or exemptions, other than such as may be by the same law extended to any member of the community who may be able to bring himself within the provisions of such law.”
It is claimed that under the provisions of the act *171of 1867, and in substantial compliance therewith, the county court of Lauderdale county subscribed to the Mississippi River Railroad and issued bonds to a large amount.
One of the questions presented for determination is, Is that act constitutional, or does it have the effect of suspending the general improvement act of 1852?
The precise question was before us at this place at the April, term, 18 — , in the case of R. H. Wallace et al. v. The County Court of Tipton County. The court (Judge Deaderick delivering the opinion) was unanimous in opinion that the act fell within the prohibitions of the article of the Constitution referred to, and if allowed to operate, suspended the general law of 1852. That, therefore, it conferred none of the power upon the county courts intended to be embraced by it, and that all acts done under it were void. This holding was adhered to on a petition to rehear. We still think the reasoning and conclusion in that ease sound. »
The act before us suspends the general law in providing for subscription to a road that is merely proposed to run through a county, and suspends or repeals the general -law requiring a substantial location, fixing of termini and general direction of the road; in giving the power of subscription to a majority of the justices in commission without the election required by the general law, and providing in terms that the court shall proceed, without further reference or delay, to levy an assessment on all taxable property; and in providing, in express and direct terms, that “in all *172other respects, except as herein specifically provided, the capital stock of the railroad company to he subscribed shall be governed by the general internal improvement .laws of the State.”
It seems to us that the statement of the laws solves the question, and makes void the act of 1867.
A benefit was conferred upon the railroad company by the subscription in the mode pointed out by a statute, that takes from the taxpayers the voice, by election, given by the general law,- — -the late law repealing the general law in all things provided for in the last, and suspending a general law for the benefit of the individuals composing the corporation. It takes from the county court, the power of ordering an election, and if the county desires to subscribe to the enterprise, it must do it solely through the county court in the manner indicated or not at all.
The case of the L. & N. R. R. Co. v. Davidson County, 1 Sneed, 637, is no authority upon the question here. In that case the only questions were as to the constitutionality of the general improvement act of 1851-2, under which the proceedings in the case arose, and whether a railroad was a county purpose.
The repugnancy of the late to the general law is plain. That repugnancy is violative of the Constitution, and, as we think, makes the act of 1867 void.